Title: Deed to Penn’s Hill and "Atherton’s Pasture", 23 April 1804
From: 
To: Adams, John



                            
                            April 23, 1804
                        
                        KNOW all Men by these Presents, That I John Adams of Quincy in the County of Norfolk Esquire in Consideration of The natural Love and affection I bear to my Son John paid by Quincy Adams of Quincy aforesaid Esquire the Receipt whereof do hereby acknowledge, do hereby give, grant, sell and convey unto the said John Quincy Adams of Tract of Land Situated on the Rise of Penns hill in Said Quincy containing Sixteen Acres more or less and bounded Northerly on Land of Joseph Field, Easterly on Plymouth Road, Southerly on the Country Road of Bridgwater, then Westerly on Verchilds Pasture So called, then again Southerly on Verchilds Pasture and Swamp, then Westerly on Land that is fresh Meadow of the Heirs of the late Deacon Ebenezer Adams, or however otherwise bounded—Also a Tract of Pasture and Swamp Land, called Athertons Pasture containing Seventeen Acres more or less, bounded Easterly on Bridgewater Road, Southerly on Land of Thomas Boylston Adams Esquire, Westerly on Land or fresh Meadow of the Heirs of the late Deacon Ebenezer Adams, Northerly on Verchilds Pasture and Swamp aforesaid or however otherwise bounded or reputed to be boundedTo have and to hold the afore–granted Premises to the said John Quincy Adams his Heirs and Assigns, to his And their Use and Behoof forever.And I do covenant with the said John Quincy Adams his Heirs and Assigns, That I am lawfully seized in Fee of the afore–granted Premises; That they are free of all Incumbrances; That I have good Right to sell and convey the same to the said John Quincy AdamsAnd that I will warrant and defend the same Premises to the said John Quincy Adams his Heirs and Assigns forever, against the lawful Claims and Demands of all Persons.In Witness whereof, I the said John Adams have hereunto set my Hand and Seal this Twenty third Day of April in the Year of our Lord One thousand eight hundred and four
                        
                            John Adams
                        
                        
                            Signed, sealed, and delivered in Presence of us,
                        Richard DexterCyrus  Thomas April 23d: 1804.Norfolk ss.Then the above–named John Adams acknowledged the above Instrument to be his free Act and Deed—before me,Thomas B Adams.Just. of Peace.